PER CURIAM
Appellant appeals his involuntary civil commitment on the ground that no nonhearsay evidence supports the trial court’s conclusion that he suffers from a mental disorder that renders him unable to provide for his basic personal needs. ORS 426.005(1)(d). The state concedes that the evidence in the record is insufficient to meet the requisite “clear and convincing” evidentiary standard. We accept the state’s concession that the evidence was insufficient to support appellant’s commitment.
Reversed.